Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed January 21, 2022 have been fully considered, but they are not deemed to persuasive.  Applicant argues that the cited references do not teach “metric of the relative sizes of the patient's teeth using the estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth,” and therefore, also fail to teach “creating an orthodontic treatment plan to reposition at least one of the patient's teeth using metric of relative sizes of the patient's teeth.”  Kennedy teaches that “patients with missing lateral incisors frequently have contralateral lateral incisors peg-shaped or smaller (emphasis added) than the normal mesial distal width” (page 548, column 1, 1st paragraph) in which Kennedy’s “smaller the normal mesial distal width” is equivalent to the claimed “metric of the relative sizes (emphasis added) of the patient's teeth using the estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth.”  Furthermore, in the event of detecting a missing tooth with a metric of relative sizes of mesial distal widths (Kennedy, “patients with missing lateral incisors frequently have contralateral lateral incisors … smaller (emphasis added) than the normal mesial distal width,” page 548, column 1), “an orthodontic treatment plan to reposition at least one of the patient's teeth” is created (Kennedy, page 548, column 1, Diagnosis and Treatment Planning Considerations – General principles; figures 2-4).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KENNEDY (Orthodontic Management of Missing Teeth) in view of BANSAL (Think Laterally, Go Mathematically: An Innovation Calculate Bolton's Discrepancy in Cases with Impacted or Congenitally Missing Teeth).
 	As per claim 1, Kennedy teaches the claimed “method” comprising: “receiving, in a processor, a scan of a patient's teeth” (Kennedy, figure 1); “identifying a missing tooth in the scan of the patient's teeth” (Kennedy, figures 2-3). It is noted that Kennedy does not explicitly teach “estimating a mesiodistal width of at least some of the patient's teeth from the scan of the patient's teeth; estimating a mesiodistal width of the missing tooth; calculating a metric of the relative sizes of the patient's teeth using the estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth; and outputting the metric of the relative sizes of the patient's teeth.” However, estimating mesiodistal widths of the teeth, and using the estimated mesiodistal width of the teeth, including the missing tooth, to calculate a metric of relative sizes of the patient’s teeth are well known in the art (Bansal, page 1, column 2 to page 2, column 1 - we could predict the mesiodistal width of canine and premolars taking the mesiodistal width of incisors in mixed dentition. .... for the prediction of mesiodistal width of missing canines, we used Tanaka Johnston and Moyer’s mixed dentition analysis. Therefore, sum of mesiodistal tooth width of lower incisors was computed. And using the formulas the estimated width of lower and upper canine and premolars were calculated).  Based on the “estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth,” it is obvious that “a metric of the relative sizes of the patient's teeth” can be defined using their difference, or their ratio, …  Kennedy teaches that “patients with missing lateral incisors frequently have contralateral lateral incisors peg-shaped or smaller (emphasis added) than the normal mesial distal width” (page 548, column 1, 1st paragraph) in which Kennedy’s “smaller the normal mesial distal width” is equivalent to the claimed “metric of the relative sizes (emphasis added) of the patient's teeth using the estimated mesiodistal width of the missing tooth and the mesiodistal width of at least some of the patient's teeth.”  Furthermore, in the event of detecting a missing tooth with a metric of relative sizes of mesial distal widths (Kennedy, “patients with missing lateral incisors frequently have contralateral lateral incisors … smaller (emphasis added) than the normal mesial distal width,” page 548, column 1), “an orthodontic treatment plan to reposition at least one of the patient's teeth” is created (Kennedy, page 548, column 1, Diagnosis and Treatment Planning Considerations – General principles; figures 2-4).  Thus, it would have been obvious, in view of Bansal, to configure Kennedy's method as claimed by using the estimated mesiodistal width of the teeth, including the missing tooth, to calculate a metric of relative sizes of the patient’s teeth. The motivation is to improve the numbering of teeth in an orthodontic procedure by providing a mathematical calculation for the mesiodistal width of missing tooth.

Claim 2 adds into claim 1 “wherein identifying a missing tooth comprises: automatically detecting any gaps between adjacent teeth; determining, in the processor, that at least one tooth is missing if a detected gap exceeds a gap threshold” which is obvious because a missing tooth will create a visual significantly-large gaps between adjacent teeth. It would have been obvious to detect a missing by recognizing a significantly large gap between adjacent teeth. The motivation is to recognizing a significantly large gap in tooth anatomy for a missing tooth.

Claim 3 adds into claim 2 “wherein the gap threshold comprises a distance of at least 1 mm, 2mm, 3mm, 4mm, or 5mm’ which is obvious depending on the scale of the captured scanned data to define “a distance of at least 1mm, 2 mm,3mm, 4mm, or 5mm’ is significant large gap indicated a missing tooth. It would have been obvious to detect a missing by recognizing a significantly large gap between adjacent teeth. The motivation is to recognizing a significantly large gap in tooth anatomy for a missing tooth.

Claim 4 adds into claim 1 “wherein calculating the metric comprises calculating a ratio of the mesiodistal widths of all or some of the patient's mandibular teeth to all or some of the patient's maxillary teeth, wherein the mesiodistal widths of all or some of the maxillary teeth or all some of the of the mandibular teeth includes the estimated mesiodistal width of the missing tooth” which is obvious as mere design choice to use a metric defined by a relativeness (e.g., a ratio) between elements (e.g., some or all mandibular and maxillary teeth). The motivation is to use a metric to represent a relativeness in scale between the elements for a standardized representation.

Claim 5 adds into claim 1 “wherein the mesiodistal width of the missing tooth is estimated based on the mesiodistal width of a contralateral tooth” which is well-known in orthodontic model for a pairs of contralateral teeth had relatively anatomical symmetry.

Claim 6 adds into claim 1 “wherein the mesiodistal width of the missing tooth is estimated using Tanaka-Johnston analysis” (Bansal, Table 2). Thus, it would have been obvious, in view of Bansal, to configure Kennedy’s method as claimed by using Tanaka-Johnston analysis, including the missing tooth, to calculate a metric of relative sizes of the patient's teeth. The motivation is to improve the numbering of teeth in an orthodontic procedure by providing a mathematical calculation for the mesiodistal width of missing tooth.

Claim 7 adds into claim 1 “creating an orthodontic treatment plan to reposition at least one of the patient's teeth using metric of relative sizes of the patient's teeth” (Kennedy, figures 4, 6, 8).


Claim 8 adds into claim 7 “creating a dental appliance configured to reposition at least one tooth of the patient from the orthodontic treatment plan” (Kennedy, page 548, column 1, Diagnosis and Treatment Planning Considerations).

Claim 9 adds into claim 1 “wherein the steps of identifying the missing tooth, estimating the mesiodistal width of the missing tooth and calculating the metric of the relative sizes of the patient's teeth is triggered by a user upon selection of a control to display the metric of the relative sizes of the patient's teeth” which is obvious in computer application in which the user selects a desired function causing the system to perform the necessary steps for implementing the function.

Claim 10 adds into claim 1 “wherein outputting the metric of the relative sizes of the patient's teeth comprises displaying the metric of the relative sizes of the patient's teeth over a model of the patient's teeth based on the scan” (Kennedy, figures 4, 6, 8).

Claims 11-18, and 19-20 claim a method and a non-transitory computing device readable medium having instructions based on the method of claims 1-10; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616